IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


BAC HOME LOANS SERVICING, LP,          : No. 88 EAL 2015
                                       :
                  Respondent           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
MAY GRAY,                              :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.